Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-13, 19, 22, 25, and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 27 recite:
“…the second polymer comprises at least one polymer selected from cyclic olefin copolymers, polystyrene polymers, fluoropolymers, polvetheretherketone polymers, polvetherimide polymers, liquid crystal polymers, polypropylene polymers, cyclic olefins, linear olefins, bi-cyclic olefin norbornene and ethylene, or combinations thereof,..”
It is not clear what is meant by: “cyclic olefins, linear olefins, bi-cyclic olefin norbornene and ethylene”, since these compounds are monomers, not polymers, and the other compounds in the list are polymers.
For the claim rejections below, the examiner will assume one of the allowable polymers in this layer is a polymer or copolymer comprising one or more of these monomers.
Claims 9, 19, 30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear if the listed polymers in claim 9 are the fluoropolymer of the second layer recited in claim 1 or in addition to the polymers recited in claim 1.
Regarding claim 19, it is not clear if the listed polymers in claim 19 are the fluoropolymer of the second layer in claim 10 or in addition to the polymers recited in claim 10.
Regarding claim 30, it is not clear if the listed polymers in claim 30 are the fluoropolymer of the second layer in claim 27 or in addition to the polymers recited in claim 37.
Regarding claim 35 it is not clear if the listed polymers in claim 35 are the fluoropolymer of the second layer recited in claim 31 or in addition to the polymers recited in claim 31.
For the claim rejections below, the examiner will assume that each list of fluoropolymers in claims 9, 19, 30, and 35 are the fluoropolymers in the corresponding claims 1, 10, 27, and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-13, 22, 25, and 27-35 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Daito (JP 2011/184695 A, published 22 Sep. 2011, hereinafter Ito).
Regarding claims 1, 10, 13, 22, 25, 27, 30-32, and 35, Ito teaches a circuit board comprising a resin layer comprising a cyclic olefin resin and polytetrafluoroethylene (PTFE) particles (fluoropolymer), in which the cyclic olefin resin includes a polynorbornene resin (Abstract).  Ito teaches the cyclic olefin resin is a copolymer of norbornene monomers or a copolymer of norbornene-type monomers with other copolymerizable monomers (paragraph 0017).  Ito teaches the resin layer (Item 2) is formed on at least one surface of the carrier material or film (Item 3) (paragraphs 0012 and 0055 and Figure 1, reproduced below from original Japanese document), and the carrier material or carrier film includes polyester film, aromatic polyimide, polyethylene, and the like (paragraph 0053).  Ito teaches the PTFE particles are 10-80 wt.% of the whole resin composition (paragraph 0039), and Ito teaches that his composition may contain just one of the filler types, including PTFE particles (Abstract).  Therefore, Ito teaches a resin layer composition with a ratio of cyclic olefin resin to PTFE particles (fluoropolymer) of 1:4 (20:80) to 4:1 (80:20).  Ito teaches his interlayer insulating layer (resin layer coated onto carrier film) has a dielectric loss tangent of 0.006 or less at a frequency of 10 GHz (paragraph 0056).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a dielectric loss tangent at 10 GHz from the overlapping portion of the range taught by Ito because overlapping ranges have been held to be prima facie obviousness.


    PNG
    media_image1.png
    379
    525
    media_image1.png
    Greyscale


Note: For claims 1, 10, and their dependent claims, the resin layer of Ito corresponds to the claimed first layer, and his carrier material corresponds to the claimed second layer.  For claims 27 and its dependent claims, the resin layer of Ito corresponds to the claimed second layer, and his carrier material corresponds to the claimed first layer.
Ito teaches that for his circuit board a metal foil (Item 101) is on both sides of the insulating substrate (resin layer coated onto carrier film) (Item 103) (paragraph 0057 and Figure 2, reproduced below from original Japanese patent document).


    PNG
    media_image2.png
    490
    564
    media_image2.png
    Greyscale

In light of the overlap between the claimed printed circuit board laminate material and that disclosed by Ito, it would have been obvious to one of ordinary skill in the art to use a printed circuit board laminate material that is both disclosed by Ito and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 2, 11, 28, and 33, Ito teaches the elements of claims 1, 10, and 27, and Ito teaches the dielectric constant of 3 or less at 10 GHz (paragraph 0056).
Regarding claims 3, 12, 29, and 34, Ito teaches the elements of claims 1, 20, and 27.
Ito does not disclose the flexural modulus nor the flexural strength of his printed circuit board laminate material.
It is the examiner’s position that given the printed circuit board laminate material and the printed circuit board laminate material of the claimed invention have the same structure and composition, the printed circuit board laminate material of Ito would inherently have the same flexural modulus and flexural strength as the claimed invention, and therefore, would fall within the claimed ranges for flexural modulus and flexural strength.

Claims 9 and 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Daito (JP 2011/184695 A, published 22 Sep. 2011, hereinafter Ito) in view of Huang (US Patent Application 2019/0177527 A1, published 13 Jun. 2019, hereinafter Huang).
Regarding claims 9 and 19, Ito teaches the elements of claims 1 and 10, and Ito teaches that his carrier film (second layer) may be polyester film, aromatic polyimide, polyethylene and the like (paragraph 0053).
Ito does not disclose that his carrier film (second layer) comprises one of the fluoropolymers listed in claims 9 and 19.
Huang teaches a substrate (second layer) for a printed circuit board comprising PTFE or PFA, inorganic filler, and a compound with at least three terminal vinyl groups (Abstract and paragraphs 0006 and 0026).
Given that Ito and Huang are drawn to polymeric films for printed circuit boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporated PTFE or PFA, inorganic filler, and a compound with at least three terminal vinyl groups as taught by Huang into the carrier film (second layer) of the printed circuit board taught by Ito.  Since Ito and Huang are both drawn to polymeric films for printed circuit boards, one of ordinary skill in the art would have a reasonable expectation of success in incorporating PTFE or PFA, inorganic filler, and a compound with at least three terminal vinyl groups as taught by Huang into the carrier film (second layer) of the printed circuit board of Ito.  Further, Huang teaches his substrate (carrier film / second layer) has low dielectric constant, low loss factor, and high mechanical strength (paragraph 0026).

Response to Arguments
Applicant's arguments filed 06 Sep. 2022 have been fully considered.  Applicant’s amendments overcame the 112a rejections of the Office Action mailed 08 Jul. 2022, and some claims were not rejected based on prior art.  However, upon further search and consideration, new claim rejections, as presented above, have been set forth; therefore, this rejection is Non-Final.
Applicant amended claim 1, 9-10, 19, 22, and 25, cancelled claims 7-8, 17-18, 20-21, 23-24, and 26, and added claims 27-35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787